Citation Nr: 1220011	
Decision Date: 06/07/12    Archive Date: 06/20/12

DOCKET NO.  09-33 306	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to an initial rating greater than 30 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for diabetic retinopathy, claimed secondary to service-connected diabetes mellitus, type II.

3.  Entitlement to service connection for skin cancers, claimed as due to Agent Orange exposure.

4.  Entitlement to service connection for hypertension, claimed as secondary to service-connected diabetes mellitus, type II, or due to Agent Orange exposure.


REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. M. Marcus, Counsel


INTRODUCTION

The Veteran served on active duty from January 1966 to January 1969 earning, among other things, a combat infantry badge for his combat service in Vietnam.

This matter is before the Board of Veterans' Appeals (Board) on appeal from November 2008 (skin cancer and PTSD), July 2008 (diabetic retinopathy) and January 2009 (hypertension) rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.  The Veteran had a hearing before the undersigned in March 2012 and the transcript is of record.

The issues of entitlement to service connection for skin cancer and hypertension are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  The VA will notify the Veteran if further action is required on his part.


FINDINGS OF FACT

1.  The Veteran's PTSD is currently manifested by sleep disturbances, nightmares, irritability, angry outbursts, exaggerated startle response, suicidal ideation, hypervigilance, and depression, causing moderate social and occupational impairment.

2.  The Veteran does not have a current diagnosis of diabetic retinopathy.


CONCLUSIONS OF LAW

1. The criteria for an evaluation of 50 percent, but no more, for the Veteran's PTSD have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.326(a), 4.130, Diagnostic Code 9411 (2011).  

2.  The criteria for service connection for diabetic retinopathy have not been met.  38 U.S.C.A. §§ 1110 and 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.310 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the veteran). 





VA's Duty to Notify and Assist

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  

The notice requirements were met by pre-adjudication letters sent to the Veteran in June 2007 (PTSD) and March 2008 (retinopathy).  Those letters advised the Veteran of the information necessary to substantiate his claim, and of his and VA's respective obligations for obtaining specified different types of evidence. See Quartuccio v. Principi, 16 Vet. App. 183 (2002); 38 C.F.R. § 3.159(b).   The letters also explained how disability ratings and effective dates are determined.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

VA's duty to assist has been satisfied.  The Veteran's service treatment records and VA medical records are in the file.  Private medical records identified by the Veteran have been obtained, to the extent possible.  The Veteran has at no time referenced outstanding records that he wanted VA to obtain or that he felt were relevant to the claims.  

With regard to service connection claims, the duty to assist also include providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  With regard to service connection claims, an examination is required when (1) there is evidence of a current disability, (2) evidence establishing an "in-service event, injury or disease," or a disease manifested in accordance with presumptive service connection regulations occurred which would support incurrence or aggravation, (3) an indication that the current disability may be related to the in-service event, and (4) insufficient evidence to decide the case.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The Veteran was afforded a diabetic VA examination in March 2008 where it was determined the Veteran did not have diabetic retinopathy.  Subsequent VA outpatient treatment records confirm the fact that retinopathy has been ruled out.  Further examination or opinion is not needed with regard to the retinopathy claim because, as discussed below, there is no competent evidence that the Veteran has the claimed condition.  

With regard to increased rating claims, the duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the Veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  Where the evidence of record does not reflect the current state of the Veteran's disability, a VA examination must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a).

The RO provided the Veteran appropriate VA examinations for his PTSD in 2007, 2008 and 2011.  These examinations are adequate because they are based on a thorough examination, a description of the Veteran's pertinent medical history, a complete review of the claims folder and appropriate diagnostic tests.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007) (holding an examination is considered adequate when it is based on consideration of the appellant's prior medical history and examinations and also describes the disability in sufficient detail so that the Board's evaluation of the disability will be a fully informed one).

VA has satisfied the duty to assist the Veteran and the Board may proceed to consider the merits of the claims.  

Increased Rating (PTSD)

The evaluation assigned for a service-connected disability is established by comparing the manifestations shown with the criteria in the VA's Schedule for Rating Disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4. 

In evaluating the severity of a particular disability, it is essential to consider its history.  38 C.F.R. § 4.1; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Staged ratings are appropriate for an increased rating claim, whether stemming from the initial grant of service connection or not, when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The Board finds the Veteran's disability is consistent throughout the relevant appellate time period and staged ratings are not warranted.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7.

The Veteran claims his PTSD affects every area of his life.  He indicates he has held over 50 jobs throughout his life, been married three times, and has a strained relationship with his children.  He further claims he is always irritable, frequently has outbursts of anger, and has significant sleep disturbances.  Overall, he feels he pulls away from people, friendships and family due to his PTSD.

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the Veteran's capacity for adjustment during periods of remission. The rating agency shall assign an evaluation based upon all the evidence of record that bears on occupational and social impairment, rather than solely upon the examiner's assessment of the level of disability at the moment of the examination. When evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment. 38 C.F.R. § 4.126. If there is a question as to which evaluation to apply to the Veteran's disability, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

The General Rating Formula for Mental Disorders provides, in pertinent part:

Occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships . . . . . . . . . . . . . . . . . .. 50

Occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships . . . . . . . . . . . . . . .. . . . . . . . . . 70

Total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or name . . . . . . . . . . . . . . . . . . . . . . . . . 100

38 C.F.R. § 4.130, Diagnostic Code 9411. 

Ratings are assigned according to the manifestation of particular symptoms.  However, the use of the term "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  The evidence considered in determining the level of impairment under § 4.130 is not restricted to the symptoms provided in the diagnostic code.  Instead, VA must consider all symptoms of a claimant's condition that affect the level of occupational and social impairment, including, if applicable, those identified in the DSM-IV (American Psychiatric Association:  Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994)).  Id.

A Global Assessment of Functioning (GAF) score is often used by treating examiners to reflect the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness." See Richard v. Brown, 9 Vet. App. 266 (1996).  A GAF score is highly probative as it relates directly to the Veteran's level of impairment of social and industrial adaptability, as contemplated by the rating criteria for mental disorders.  See Massey v. Brown, 7 Vet. App. 204, 207 (1994).  

VA outpatient treatment records and VA examinations, throughout the pendency of this appeal, consistently reflect a GAF score of 50.  In contrast, the Veteran's friend, a private psychiatrist named Dr. Morgan, submitted private psychiatric evaluations in January 2007 and February 2007 with a GAF score of 60.

A GAF rating of 41-50 is assigned for serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) OR any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job). DSM-IV (American Psychiatric Association:  Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994)).  The DSM-IV provides for a GAF rating of 51-60 for moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  Id.

The Veteran was initially afforded a VA examination in August 2007 where he complained of intrusive thoughts from Vietnam, survivor's guilt and significant social and occupational impairment.  The Veteran indicated he held over 50 jobs throughout his life because of his difficulty getting along with co-workers and supervisors.  His longest employment was from 1978 to 1988 when he worked as a police officer.  Aside from this employment, the Veteran worked in the vehicle sales market, changing jobs frequently.  At that time, the Veteran indicated he was working as a motor home salesman, but the Board notes 2008 VA outpatient treatment records indicate the Veteran was shortly laid off from this job and is not currently working.  

The examiner noted the Veteran was very well groomed and alert and oriented, with full affect.  The Veteran was currently married to his third wife.  The Veteran denied panic attacks, delusions, hallucinations, suicidal ideation or homicidal ideation.  The examiner diagnosed the Veteran with PTSD, assigning a GAF score of 50 for manifestations including intrusive thoughts, nightmares, flashbacks, avoidance, loss of interest, insomnia, hypervigilence, exaggerated startle response, and anger.  The examiner noted the Veteran's prior drinking habit, but found him to be self-motivated to learn healthier ways to cope with his PTSD.  

VA outpatient treatment records confirm the Veteran is seeking group therapy for his PTSD.  GAF scores within the records are consistently noted at "50" with symptoms such as anger, irritability, sleep disturbances, intrusive memories, and, at times, suicidal ideation.  An October 2007 record, for example, noted the Veteran has thought about suicide in the past, but never attempted.  The Veteran's symptoms also were noted to include depression, and survivor's guilt.

In support of his claim, the Veteran submitted private psychiatric evaluations dated in January 2007 and February 2007 from a personal friend, Dr. Morgan.  Within the evaluations, Dr. Morgan indicates the evaluation was informal and done merely to encourage the Veteran to seek treatment for his PTSD.  Dr. Morgan diagnosed the Veteran with PTSD, assigning a GAF score of 60 with manifestations of anger, mistrust of people, heavy drinking, and sadness.  Dr. Morgan found no evidence of psychotic symptoms and noted the Veteran was reluctant to speak to him about his condition.  

The Veteran was afforded a second VA examination for his PTSD in September 2008.  The examiner noted the Veteran had been married three times and, although still married to his current wife of 18 years, the marriage was strained due to his angry outbursts.  The Veteran further indicated his strained relationship with his grown children.  He reported pushing away other friends and other attempts from family to engage him on a social level.  While the Veteran used to hunt and fish, he stated he no longer did those things.  The Veteran indicated he contemplates suicide two to three times a month, but has never attempted.  The examiner found the Veteran to be neatly groomed, with an anxious mood and full affect, but mildly tearful at times.  PTSD was diagnosed with a GAF score of 50 for manifestations of sleep impairment, intrusive thoughts, irritability, hypervigilence, outbursts of anger, and an exaggerated startle response.  

The Veteran was afforded a third VA examination in September 2011 where the diagnosis of PTSD was confirmed with a GAF score of 50.  The examiner noted the Veteran was married to his third wife.  The Veteran indicated he pulls back from everyone, including his wife.  He reported  an erratic employment history, and is currently retired.  The examiner noted manifestations of depressed mood, anxiety, chronic sleep impairment, flattened affect, impaired judgment, impaired abstract thinking, disturbances of motivation and mood, difficulty establishing and maintaining effective work and social relationships, suicidal ideation, impaired impulse control, and hopelessness.  The Veteran was in group therapy and also taking anger management classes.

The Veteran submitted a statement from his wife where she further confirmed the Veteran's heavy drinking, angry outbursts, sleep impairments, and impaired social interactions.

The medical evidence most consistently indicates symptoms affecting the Veteran's social and occupational interactions, to include angry outbursts, sleep impairment, hypervigilence, exaggerated startle response, and some suicidal ideation.  These symptoms have strained his familial relationships and friendships.  Although the Veteran clearly has friends and family, as evidenced by Dr. Morgan's comments and other statements within the record, the Veteran has pulled away from most people in his life and no longer engages in hunting and fishing or any other social activity with regularity.  

His symptoms have also strained his occupational ability.  The Veteran consistently outlined an erratic job history; holding 50 or more jobs through the years and "walking off the job" when encountering problems with his co-workers or supervisors.  

Resolving all reasonable doubt in favor of the Veteran, the Board finds his symptomatology most closely resembles the criteria for a 50 percent rating.  Although the Veteran does not have any reported panic attacks, difficulties with complex commands, or impaired memory, examiners throughout the pendency of this appeal have noted his impaired judgment, his angry outbursts and his difficulties establishing and maintaining effective work and social relationships.  

In contrast, the Veteran does not have many of the symptoms ordinarily associated with a 70 percent disability rating.  While the Veteran has indicated suicidal ideation, no examiner has found the Veteran engages in obsessional rituals, illogical speech, near-continuous panic or depression, disorientation, or neglect of personal appearance.  Indeed, examiners have consistently noted the Veteran as well-groomed, alert, and oriented.  It is clear the Veteran does not have total occupational and social impairment.  No examiner found the Veteran to suffer from delusions, hallucinations or other psychotic behavior.  He has also consistently denied homicidal ideation.

The Board has considered the requirement of 38 C.F.R. § 4.3 to resolve any reasonable doubt regarding the level of the Veteran's disability in his favor.  Although the Veteran does not have all the symptoms associated with a 50 percent disability rating, he has many of them, as well as a few of the symptoms ordinarily associated with higher ratings, such as suicidal ideation and impaired judgment.  

It is clear the Veteran's PTSD is mainly manifested by his angry outbursts, sleep disturbances, and social detachment, which has caused a moderate impairment of his social and occupational life.  For these reasons, the Board concludes the Veteran's symptomatology most accurately warrants the assignment of a 50 percent disability rating for the entire appellate time frame.  See 38 C.F.R. § 4.7.  

The discussion above reflects that the rating criteria reasonably describes and contemplates the severity and symptomatology of the Veteran's service-connected PTSD.  Thus, consideration of whether the Veteran's disability picture exhibits other related factors such as those provided by the regulations as "governing norms" is not required and referral for an extraschedular rating is unnecessary.  Thun v. Peake, 22 Vet. App. 111 (2008).

Service Connection (Diabetic Retinopathy)

In general, in order to prevail on the issue of service connection the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

The Veteran claims he has diabetic retinopathy due to his service connected diabetes mellitus, type II.

Service connection may be established on a secondary basis for disability that is proximately due to, or the result of, a service-connected disease or injury. 38 C.F.R. § 3.310(a). Secondary service connection may also be established for a disorder that is aggravated by a service-connected disability; compensation may be provided for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation. 71 FR 52744 (Sept. 7, 2006) (codified at 38 C.F.R. § 3.310(c)); Allen v. Brown, 7 Vet. App. 439, 448 (1995).  Establishing service connection on a secondary basis essentially requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  Id.

The Veteran was diagnosed with diabetes mellitus, type II in 2007.  VA outpatient treatment records at that time indicate a diagnosis of diabetes mellitus without retinopathy.  

The Veteran was afforded a VA examination in March 2008 where the examiner again confirmed the diagnosis of diabetes, but without retinopathy.  Optometry notes further confirm no presence of diabetic retinopathy.  In December 2011, VA outpatient treatment records again confirm no diabetic retinopathy.

To date, no medical professional has ever diagnosed the Veteran with diabetic retinopathy.

The Board has considered the Veteran's statements regarding this claim.  Lay witnesses are competent to provide testimony or statements relating to symptoms or facts or events that the lay witness observed and are within the realm of his or her personal knowledge, but not competent to establish that which would require specialized knowledge or training, such as medical expertise.  Layno v. Brown, 6 Vet. App. 465, 469-70 (1994).  

Medical professionals have repeatedly specifically ruled out a diagnosis of retinopathy.  While the Veteran is competent to discuss his symptoms, he is not competent to diagnose himself with a chronic eye disorder, a diagnosis which requires diagnostic testing and interpretation.  See id.; see also Visser v. Packer Engineering Assoc., Inc., 924 F.2d 655, 659-60 (7th Cir.1991) (lay assertion cannot be "flights of fancy, speculations, hunches, intuitions, or rumors about matters remote from [the witness's] experience;" witness not competent to describe motive because testimony too much like psychoanalysis, for which witness not qualified).  

While it is undisputed the Veteran has diabetes mellitus, type II, which is currently service-connected, no medical professional has ever diagnosed the Veteran with diabetic retinopathy.  Indeed, the diagnosis has been specifically ruled out.  Service connection requires first and foremost evidence of a current disability.  Shedden, 381 F.3d 1163.  Absent a current disability, service connection is not warranted.

ORDER

Entitlement to an initial rating of 50 percent for posttraumatic stress disorder (PTSD), but no higher, is granted subject to the laws and regulations governing monetary awards.

Entitlement to service connection for diabetic retinopathy, claimed as secondary to service-connected diabetes mellitus, type II, is denied.


REMAND

The Veteran claims he has various skin cancers and hypertension related to his combat service in Vietnam.  

The Veteran received, among other things, a combat infantry badge, for his combat service in Vietnam.  In Collette v. Brown, 82 F.3d 389 (Fed. Cir. 1996), the United States Court of Appeals for the Federal Circuit held that under 38 U.S.C.A. § 1154(b), a combat veteran's assertions of an event during combat are to be presumed if consistent with the time, place and circumstances of such service. However, 38 U.S.C.A. § 1154(b) can be used only to provide a factual basis upon which a determination could be made that a particular disease or injury was incurred or aggravated in service, not to link the claimed disorder etiologically to a current disorder. See Libertine v. Brown, 9 Vet. App. 521, 522-23 (1996). Section 1154(b) does not establish service connection for a combat veteran; it aids them by relaxing the adjudicative evidentiary requirements for determining what happened in service. 

In light of the Veteran's Vietnam service, his exposure to Agent Orange herbicides is presumed.  See 38 C.F.R. § 3.307(a)(5).

In regard to his skin claim, the Veteran indicates that, while in Vietnam, his arms were constantly cut up by the high grasses through the fields and got infected.  He claims he was mainly treated for these infections and rashes by the field medic in Vietnam.  Whether due to Agent Orange exposure or by the frequency of these rashes and infections, the Veteran believes he has had the same recurrent rashes ever since his military service.  

The Veteran's service treatment records do not reflect treatment for infections and rashes out in the field, but the Board finds his description of such treatment consistent with the circumstances of his combat service.  See Collette, 82 F.3d 389.   His records do indicate treatment for warts on his hands, feet and penis.  After service, the Veteran was treated for various benign skin cancers (since removed), scaly rashes and other skin breakouts.  Most significantly, a VA outpatient treatment record dated in February 2009 indicates a "likely diabetic eruption to legs [and] feet."  

The evidence indicates the Veteran currently has various skin conditions that may be related to his military service, to include service-connected diabetes.  The Veteran has never been afforded a VA dermatological examination.  Such is required.
 
In regard to the Veteran's hypertension claim, the Veteran testified during his hearing before the Board that he was hospitalized at Fort Bragg in 1968 due to a fever of unknown origin.  At that time, high blood pressure was noted.  He claims he was hospitalized for one week.  In the alternative, he believes his current hypertension is related to his service-connected diabetes mellitus, type II, or in-service Agent Orange exposure.

No efforts were made to obtain the Veteran's 1968 hospitalization records.  Such is required.

VA outpatient treatment records indicate the Veteran was diagnosed with hypertension in 2007 or 2008.  An April 2008 VA outpatient treatment record notes, "the Veteran's hypertension is likely essential as are the majority of cases of hypertension."

The Veteran was afforded a VA examination in August 2009 where the examiner concluded the Veteran's hypertension was "essential" and "the cause was unknown."  The Veteran was not found to have hypertensive heart disease.  The examiner opined that his essential hypertension "is less likely as not" caused by service connected diabetes mellitus, type II, or due to Agent Orange herbicide exposure.  In an October 2009 addendum, the examiner further noted it could not be determined whether the Veteran's diabetes is aggravating his hypertension without resorting to mere speculation.  The examiner reiterated that the Veteran has "essential hypertension" evidenced by the fact that his hypertension has no renal involvement.

After this addendum, the Veteran submitted medical records showing a history of renal stones and treatment thereof.  It is unclear whether this information would change the examiner's opinion.  

In light of the missing military records and the ambiguity within the examination of record, a new VA examination is required.  

The RO should also take this opportunity to obtain any VA or private treatment records not currently in the file.

Accordingly, the case is REMANDED for the following:

1.  Ask the Veteran to identify all medical providers who treated him for skin conditions and hypertension since service, which are not currently of record.  After securing the necessary release, obtain those records.  Specifically obtain VA outpatient treatment records from December 2011 to the present.

2.  Contact NPRC, the Army, or any other appropriate agency to obtain the Veteran's hospitalization records from Fr. Bragg detailing his claimed one week of hospitalization and treatment in 1968.  

3.  After the above records are obtained, to the extent available, schedule the Veteran for an appropriate VA examination for his claimed skin cancers to determine the likely etiology of any and all skin conditions found, to include due to his military service or attributable to any service connected disability.  The claims folder must be made available to the examiner for review.  

Based on the examination and review of the record, the examiner is to address the following:

(a) is it at least as likely as not (a 50 percent or better probability) that any of the Veteran's found skin condition(s) was/were incurred in service, in light of his description of in-service rashes and infections, Agent Orange exposure and confirmed in-service treatment for warts?; 

(b) if the answer to (a) is no, is it at least as likely as not that any of the Veteran's found skin condition(s) was/were caused or aggravated by his service-connected diabetes mellitus, type II (or any other service-connected disability)?  

The examiner is informed that aggravation is defined for legal purposes as a chronic worsening of the underlying condition versus a temporary flare-up of symptoms, beyond its natural progression.  If aggravation is present, the clinician must indicate, to the extent possible, the approximate level of sleep apnea (i.e., a baseline) before the onset of the aggravation. 

The examiner is to provide a complete rationale for any opinion expressed, based on the examiner's clinical experience, medical expertise, and established medical principles.  If an opinion cannot be made without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.  The examiner must resolve all conflicting medical evidence in the claims folder.

4.  After the above records are obtained, to the extent available, schedule the Veteran for an appropriate VA examination for his hypertension to determine the likely etiology of his hypertension, to include due to his military service or attributable to any other service connected disability.  The claims folder must be made available to the examiner for review.  

Based on the examination and review of the record, the examiner is to address the following:

(a) is it at least as likely as not (a 50 percent or better probability) that the Veteran's hypertension was incurred in service, in light of his description of in-service hospitalization and Agent Orange exposure?; 

(b) if the answer to (a) is no, is it at least as likely as not that the Veteran's hypertension was caused or aggravated by his service-connected diabetes mellitus, type II (or any other service-connected disability)?  

The examiner is informed that aggravation is defined for legal purposes as a chronic worsening of the underlying condition versus a temporary flare-up of symptoms, beyond its natural progression.  If aggravation is present, the clinician should indicate, to the extent possible, the approximate level of sleep apnea (i.e., a baseline) before the onset of the aggravation. 

The examiner is provide a complete rationale for any opinion expressed, based on the examiner's clinical experience, medical expertise, and established medical principles.  If an opinion cannot be made without resort to speculation, the examiner must provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.  The examiner is to resolve all conflicting medical evidence in the claims folder, to include but not limited to the August 2009 VA examination report.

5.  After the above is complete, readjudicate the Veteran's issues remaining on appeal.  If the claims remain denied, provide the Veteran and his representative a supplemental statement of the case (SSOC). An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matters that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the Veteran until further notice.  However, the Board takes this opportunity to advise the Veteran that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claims.  His cooperation in VA's efforts to develop her claims, including reporting for any scheduled VA examination, is both critical and appreciated.  The Veteran is also advised that failure to report for any scheduled examination may result in the denial of a claim.  38 C.F.R. § 3.655.

The claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  





_______________________

RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


